United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
BUSINESS CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1257
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2011 appellant, through his attorney, timely appealed the December 27,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed
the termination of wage-loss compensation and medical benefits. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective May 24, 2010.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 58-year-old retired materials handler, has an accepted occupational disease
claim for low back spasms, which arose on or about July 1, 2005.2 He stopped work on
March 13, 2008. OWCP paid appropriate wage-loss compensation and placed appellant on the
periodic compensation rolls effective April 13, 2008.
In a decision dated September 28, 2009, OWCP terminated wage-loss compensation and
medical benefits on the basis that appellant’s accepted condition had resolved. It relied on the
December 3, 2008 and February 2, 2009 reports of Dr. Herbert Stein, a Board-certified
orthopedic surgeon. OWCP accorded determinative weight to Dr. Stein’s findings because of his
purported status as an impartial medical examiner (IME). It had referred appellant to
Dr. E. Michael Okin, a Board-certified orthopedic surgeon, for an impartial medical
examination.3 However, Dr. Okin was unavailable on December 3, 2008, and his colleague,
Dr. Stein, examined appellant instead.
Although appellant’s claim had been accepted for low back spasm, Dr. Stein explained
that this was more a description of physical findings than a diagnosis. He diagnosed chronic
lumbosacral spine sprain by history and herniated disc at L5-S1 with multilevel degenerative
disc disease, which he found to be unrelated to appellant’s employment injury. In fact, Dr. Stein
indicated that there was no definite history of a back injury while working, just a progressive
increase in symptoms according to appellant’s history. Furthermore, he did not believe
appellant’s back spasms were related to an acute work injury. Dr. Stein attributed the spasms to
appellant’s preexisting lumbosacral spine degenerative disease. Despite the fact that he had not
originally been selected as an IME, OWCP treated Dr. Stein as such, and terminated appellant’s
compensation and medical benefits based on his opinion.
By decision dated December 17, 2009, the Branch of Hearings and Review set aside
OWCP’s September 28, 2009 decision and directed that appellant’s benefits be reinstated.
OWCP’s hearing representative found that Dr. Stein was not properly designated as an IME and,
therefore, OWCP could not rely upon his opinion to resolve the conflict in medical opinion.
Because there was an unresolved conflict in medical opinion, the hearing representative found
that OWCP had not met its burden to terminate benefits.
After reinstating benefits, OWCP referred appellant to Dr. Menachem M. Meller, a
Board-certified orthopedic surgeon, to resolve the conflict between appellant’s physician,
Dr. Schnall, and OWCP referral physicians, Dr. Valentino and Dr. Stein.
2

Appellant voluntarily retired effective December 29, 2009.

3

OWCP declared a conflict in medical opinion between appellant’s treating physician, Dr. Barry Schnall, a
Board-certified physiatrist, and Dr. Steven J. Valentino, a Board-certified orthopedic surgeon and OWCP referral
physician. In a report dated September 15, 2008, Dr. Valentino found that appellant’s accepted condition of back
spasms had resolved. He also indicated that appellant no longer suffered from chronic lumbar sprain and strain,
which may have resulted from the July 1, 2005 employment injury. In a report dated October 12, 2008, Dr. Schnall
noted his disagreement with Dr. Valentino’s opinion. He diagnosed lumbosacral sprain and strain, lumbosacral
radiculopathy and lumbosacral degenerative disease, which were caused or aggravated by appellant’s work
activities. Dr. Schnall further noted that appellant was unable to return to his prior full work activities.

2

In a report dated February 19, 2010, Dr. Meller noted that presently there was no
evidence of spasms on physical examination. He also stated that appellant exhibited self-limiting
behavior on physical examination, but there were no objective findings of injury or illness.
Dr. Meller noted that a December 18, 2007 lumbar magnetic resonance imaging (MRI) scan
revealed a degenerative disc protrusion at L4-5; however, this was not caused, worsened or
aggravated by the July 1, 2005 employment injury. He found that appellant had no work-related
restrictions and could return to his preinjury occupation. With respect to the lumbar spine
discogenic findings, which were not employment related, Dr. Meller found that appellant had
medium duty restrictions, but even with those type limitations, appellant could still carry out his
normal work duties sorting, recycling and driving a fork lift. He concluded that appellant’s
employment injury had fully and completely resolved without residuals.
By decision dated May 24, 2010, OWCP terminated appellant’s compensation and
medical benefits effective that day.4
Counsel requested an oral hearing, which was held on September 8, 2010. He challenged
OWCP’s reliance on Dr. Meller’s opinion as a basis for terminating appellant’s benefits.
Counsel submitted follow-up reports from Dr. Schnall, including a May 18, 2010 report in which
Dr. Schnall noted his disagreement with Dr. Meller’s finding. Dr. Schnall indicated that
appellant’s back condition was not purely degenerative in nature. According to him, appellant’s
work activities aggravated his back condition, including his current L5-S1 disc herniation and
right-sided L5 nerve root involvement. Dr. Schnall’s June 15, September 2 and December 2,
2010 follow-up reports documented ongoing complaints and treatment for chronic pain related to
lumbosacral disc herniation, lumbosacral sprain and strain, degenerative arthritis of the lumbar
spine and right-sided radiculopathy.
In a December 27, 2010 decision, the Branch of Hearings and Review affirmed OWCP’s
May 24, 2010 termination of appellant’s wage-loss compensation and medical benefits.
OWCP’s hearing representative found Dr. Meller’s opinion sufficiently reasoned to carry the
special weight of the medical evidence.
On appeal, counsel reiterated his challenge to OWCP’s reliance on Dr. Meller’s opinion
as a basis for terminating benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
The right to medical benefits for an accepted condition is not limited to the period of entitlement
4

OWCP had previously issued a notice of proposed termination of benefits on April 22, 2010.

5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

3

to compensation for disability.7 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition which
require further medical treatment.8
Where an employee claims that a condition not accepted or approved by OWCP was due
to his employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury.9
FECA provides that if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.10 For a conflict to arise the opposing physicians’ viewpoints
must be of “virtually equal weight and rationale.”11 Where OWCP has referred the employee to
an impartial medical examiner to resolve a conflict in the medical evidence, the opinion of such a
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.12
Subsequent reports from a physician who was on one side of a medical conflict that has
since been resolved would generally be insufficient to overcome the weight accorded the
impartial medical examiner’s report and/or insufficient to create a new medical conflict.13
ANALYSIS
OWCP properly found a conflict in medical opinion based on the opposing views of
appellant’s physiatrist, Dr. Schnall, and those of Dr. Valentino and Dr. Stein, both of whom were
referred to by OWCP. Because of this conflict in medical opinion, it appropriately referred
appellant to Dr. Meller to resolve the question of whether appellant had any ongoing injuryrelated residuals.
In a February 19, 2010 report, Dr. Meller found no evidence of spasms on physical
examination and no objective findings of injury or illness. He reported that appellant exhibited
self-limiting behavior on physical examination. With respect to appellant’s lumbar degenerative
disc disease, Dr. Meller indicated this condition was not caused, worsened or aggravated by the
July 1, 2005 employment injury. Based on the accepted condition of low back spasms, which
had since resolved, appellant had no work-related restrictions and could return to his preinjury

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

9

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

10

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

11

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

12

Gary R. Sieber, 46 ECAB 215, 225 (1994).

13

I.J., 59 ECAB 408, 414 (2008).

4

occupation. In conclusion, Dr. Meller found that appellant’s employment injury had fully and
completely resolved without any residuals.
OWCP’s hearing representative found that Dr. Meller provided a well-reasoned report
based on a proper factual and medical history. Dr. Meller accurately summarized the relevant
medical evidence, and relied on the latest statement of accepted facts, which included a
description of appellant’s duties as a materials handler. He also provided detailed examination
findings and medical rationale supporting his opinion. As such, Dr. Meller’s impartial medical
examination was entitled to determinative weight.14
The Board finds that OWCP appropriately terminated compensation and medical benefits
on the basis of the weight of the evidence, as represented by Dr. Meller’s February 19, 2010
report.
As a party to the original conflict, Dr. Schnall’s follow-up reports dated May 18, June 15,
September 2 and December 2, 2010 are insufficient to overcome the weight properly accorded
Dr. Meller’s opinion. These additional reports are also insufficient to create a new conflict in
medical opinion. In his May 18, 2010 report, Dr. Schnall reiterated that appellant’s lumbar
degenerative disc disease progressively worsened due to his employment activities. However, he
offered no additional support or rationale for his opinion that appellant sustained more serious
injuries as a consequence of his accepted employment exposure on or after July 1, 2005. The
remaining reports also provided no additional insight.
The Board finds that OWCP satisfied its burden to justify termination of appellant’s
benefits.
CONCLUSION
OWCP properly terminated appellant’s wage-loss compensation and medical benefits
effective May 24, 2010.

14

Gary R. Sieber, supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

